COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JOHN H. LOTT, JR.
                                            MEMORANDUM OPINION *
v.    Record No. 0679-09-2                      PER CURIAM
                                               AUGUST 4, 2009
ROI OPPORTUNITIES FOR SENIORS CORPORATION AND
  TWIN CITY FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John H. Lott, Jr., pro se, on brief).

                 (Anne M. Dobson; Law Office of Jonathan P. Jester, on brief), for
                 appellees.


       John H. Lott, Jr., appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove he had suffered an injury by accident arising out of his employment. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Lott v. ROI Opportunities for Seniors Corp., VWC File No. 236-50-84 (Feb. 13, 2009). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.